Citation Nr: 1011692	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from June 1944 to October 
1945.  His awards and decorations included the Distinguished 
Flying Cross and Purple Heart Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in March and August 2009.  Each time, it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the initial noncompensable 
rating for the Veteran's service-connected hearing loss 
disability.  Thereafter, the case was returned to the Board 
for further appellate action.

In June 2009, during the course of the appeal, the Veteran 
had a hearing at the RO before the Veterans Law Judge whose 
signature appears at the end of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since service connection became effective March 10, 2005, the 
Veteran has had Level IV hearing acuity in each ear.


CONCLUSION OF LAW

Since service connection became effective March 10, 2005, the 
criteria have been met for a 10 percent rating for bilateral 
hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100, 
4.86(a) (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to an initial compensable rating for his service 
connected bilateral hearing loss disability.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In August 2005, the RO granted the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability and assigned a noncompensable rating, effective 
March 10, 2005.  The Veteran disagreed with that rating, and 
this appeal ensued. 

Following the receipt of the Veteran's Notice of 
Disagreement, VA notified the Veteran (in a November 2006 
letter) of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  In so doing, VA informed the Veteran that 
in order to establish an increased rating for his service-
connected disability, the evidence had to show that such 
disability had worsened and the manner in which such 
worsening had affected his employment.  38 U.S.C.A. 
§ 5103(a).  That letter was followed by readjudication of the 
claim in the statement of the case.

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In addition to the hearing before the undersigned Veterans 
Law Judge, the Veteran had an informal conference with a VA 
Decision Review Officer at the RO in February 2008.  The 
transcript of that hearing and the Informal Conference Report 
have been associated with the claims folder.  VA also 
examined the Veteran in July 2005, April 2007, and September 
and December 2009, to determine the extent of the impairment 
due to his service-connected hearing loss disability.  

The VA examination reports show that generally, the examiners 
reviewed the Veteran's medical history, including his service 
treatment records; conducted an interview with and an 
examination of the Veteran; documented his current medical 
conditions; and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The June 
2009 VA examiner noted that there were no effects on the 
Veteran's daily activities.  See Martinak, supra (holding 
that even if an audiologist's description of the functional 
effects of a hearing disability is somehow defective, the 
appellant bears the burden of demonstrating any prejudice 
caused by such a deficiency in the examination). The Veteran 
testified at a Board hearing in 2009, during which he was 
able to discuss his hearing loss disability.  Based on the 
foregoing, the Board finds that the evidence of record is 
sufficient to rate the disability, including for the Board to 
consider whether referral for an extra-scheduler rating is 
warranted under 38 C.F.R. § 3.321(b).

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

The Applicable Law and Regulations

Disability evaluations are determined by the application of 
the criteria set forth in the Diagnostic Codes of the VA 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing impairment is determined by comparing 
audiometric test results in the conversational voice range 
(1000, 2000, 3000, and 4000 hertz) with the criteria set 
forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish 
eleven levels of auditory acuity, from Level I for lesser 
degrees of hearing impairment through Level XI for greater 
degrees of hearing impairment. A level of auditory acuity is 
determined for each ear, and then those levels are combined 
to give an overall level of hearing impairment.  38 C.F.R. 
§ 4.85. 

The VA Rating Schedule addresses the question of whether the 
speech discrimination testing employed by VA in a quiet room 
with amplification of sounds accurately reflects the extent 
of hearing impairment.  Based upon research, two 
circumstances, one of which is applicable in this case, have 
been identified in which alternative rating tables may be 
employed.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present. In order to 
evaluate the level of the Veteran's hearing loss disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in this case, service connection is granted and an initial 
rating award is at issue separate ratings can be assigned for 
separate periods from the time service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  That 
is, a veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the service connection claim was 
filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The Factual Background

During the July 2005 VA examination, the Veteran demonstrated 
the following pure tone thresholds, in decibels, at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
Applicab
le (N/A)
50
40
50
55
LEFT
N/A
45
50
50
55

After rounding the average pure tone threshold in the 
conversational voice range was 49 decibels in the right ear 
and 50 decibels in the left ear.  Speech recognition scores 
were 88 percent in his right ear and 92 percent in his left 
ear.

During the April 2007 VA examination, it was noted that the 
Veteran had been fitted with hearing aids by VA.  On 
audiometric testing, he demonstrated the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
45
50
55
LEFT
N/A
50
55
55
60

After rounding, the average pure tone threshold in the 
conversational voice range was 50 decibels in the right ear 
and 55 decibels in the left ear.  Speech recognition scores 
were 92 percent in his right ear and 84 percent in his left 
ear.  The examiner concluded that the Veteran had a moderate 
to moderately severe sensorineural hearing loss, bilaterally.

During the September 2009 VA examination, the Veteran 
reported that his hearing acuity had deteriorated and that 
his hearing aids were less effective than before.  On 
audiometric testing, he demonstrated the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
55
55
60
LEFT
N/A
50
60
60
60

After rounding the average pure tone threshold in the 
conversational voice range was 56 decibels in the right ear 
and 58 decibels in the left ear.  Speech recognition scores 
were 92 percent in his right ear and 80 percent in his left 
ear.  Again, the examiner concluded that the Veteran had a 
moderate to moderately severe sensorineural hearing loss, 
bilaterally.  She also concluded that there was no 
significant effect on his occupation or on the performance of 
his daily activities.

During the December 2009 VA examination, the Veteran 
demonstrated the following pure tone thresholds, in decibels, 
at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
45
55
60
LEFT
N/A
50
55
55
60

After rounding the average pure tone threshold in the 
conversational voice range was 54 decibels in the right ear 
and 55 decibels in the left ear.  Speech recognition scores 
were 94 percent in his right ear and 92 percent in his left 
ear.  As above, the examiner concluded that the Veteran had a 
moderate to moderately severe sensorineural hearing loss, 
bilaterally.

Analysis

The Veteran contends that the initial noncompensable rating 
for his service-connected bilateral hearing loss disability 
does not adequately reflect the level of impairment caused by 
that disorder.  Therefore, he maintains that an increased 
rating is warranted.  After carefully considering the claim 
in light of the record and the applicable law, the Board 
agrees.  Accordingly, the appeal will be granted.  

The audiologic evaluations performed from July 2005 through 
December 2009, have generally been very consistent and show 
that the Veteran has a pure tone threshold average of no 
worse than 56 decibels in his right ear and no worse than 
58 decibels in his left ear.  His speech recognition score is 
no worse than 88 percent in his right ear and 80 percent in 
his left ear.  Such findings translate to a numeric 
designation of Level II hearing acuity in his right ear and 
Level IV hearing acuity in his left ear.  38 C.F.R. § 4.85, 
Table VI.  When the numeric designation of IV in the poorer 
ear is combined with the numeric designation of II in the 
better ear, the overall level of hearing impairment is 
commensurate with the noncompensable rating currently in 
effect.  38 C.F.R. § 4.85, Table VII.  Thus, a schedular 
compensable rating for the Veteran's service-connected 
bilateral hearing loss disability is not warranted using 
those tables.  However, that conclusion does not end the 
inquiry.  The Veteran's puretone thresholds, particularly 
those demonstrated during testing in September and December 
2009, suggest an exceptional pattern of hearing impairment 
warranting additional consideration.  38 C.F.R. § 4.86.

In September 2009, the Veteran's puretone thresholds at the 
applicable hertz levels were 55 decibels or greater in each 
ear; and the average puretone threshold was 56 decibels in 
the right ear and 58 decibels in the left ear.  In December 
2009, three out of four puretone thresholds in each ear were 
55 decibels or greater, and the average puretone threshold in 
the right ear was 54 decibels, while the average puretone 
threshold in the left ear was 56 decibels.  When compared to 
the alternative criteria for rating hearing loss disability, 
such findings meet or more nearly approximate the criteria 
for a 10 percent rating.  38 C.F.R. § 4.85, Table VIA, 4.86.

The results of the audiometric testing in July 2005 and April 
2007 were slightly better than those obtained in 2009.  
However, it is the Board's responsibility to interpret the 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

In reconciling the results of the earlier examinations with 
the results of those performed in September and December 
2009, the Board also finds a rational basis for a 10 percent 
rating.  Although the average puretone threshold in July 2005 
and April 2007 was not consistently at 55 decibels or greater 
in each ear, the puretone thresholds were consistently on the 
cusp of showing an exceptional pattern of hearing impairment 
compatible with Level IV hearing acuity.  Moreover, the 
examiners' conclusions in 2005 and 2007 were identical to 
those reached by the examiners in 2009.  Each of the four 
different examiners concluded that the Veteran had moderate 
to moderately severe hearing impairment.  It would, 
therefore, be incongruous to assign different ratings to 
reflect different levels of hearing impairment during the 
course of the appeal.  

In any event, after careful consideration of all procurable 
and assembled data, the Board finds a substantial doubt as to 
the degree of disability attributable to the Veteran's 
hearing impairment, since service connection became effective 
March 10, 2005.  Indeed, since service connection became 
effective, there has been an approximate balance of evidence 
both for and against the claim for an increased rating.  
Under such circumstances, all reasonable doubt is resolved in 
favor of the Veteran.  38 U.S.C.A § 5107(b) (West 2002); 
38 C.F.R. § 3.102, 4.3; Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).  Therefore, it is the Board's 
judgment that an initial 10 percent schedular rating is 
warranted for the Veteran's bilateral hearing loss 
disability.  To that extent, the appeal is granted. 

A disability rating higher than 10 percent cannot, however, 
be assigned.  As described in greater detail above, the Board 
is already resolving any reasonable doubt in the Veteran's 
favor by interpreting audiometric results to show an 
exceptional pattern of hearing loss.  There is no evidence 
showing worse hearing loss.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
hearing loss disability.  Ordinarily, the VA Rating Schedule 
will apply, unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to the service-connected hearing loss 
disability.  The record does not show that the Veteran has 
required frequent hospitalizations for that disability, nor 
is there any other factor which takes the disability outside 
the usual rating criteria.  In short, the evidence does not 
support a finding that the Veteran's hearing loss disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).



	(CONTINUED ON NEXT PAGE)


ORDER

Effective March 10, 2005, a 10 percent rating is granted for 
the Veteran's bilateral hearing loss disability, subject to 
the law and regulations governing the award of monetary 
benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


